         Case 20-03190-sgj Doc 104 Filed 02/18/21             Entered 02/18/21 14:50:10            Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed February 18, 2021
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION
                                                                  §
     In re:
                                                                  §   Chapter 11
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  §   Case No. 19-34054-sgj11
                                                                  §
                                      Debtor.
                                                                  §
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                  §
                                                                  §   Adversary Proceeding No.
     Plaintiff,
                                                                  §
                                                                  §   No. 20-3190-sgj11
     vs.
                                                                  §
                                                                  §
     JAMES D. DONDERO,
                                                                  §
     Defendant.                                                   §

                                     ORDER GRANTING MOTION TO
                                    CONTINUE CONTEMPT HEARING

              Having considered the Motion to Continue Contempt Hearing (the “Motion”) 2 filed by

     Highland Capital Management, L.P., the debtor and debtor-in-possession in the above-captioned

     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



     DOCS_NY:42348.1 36027/002
    Case 20-03190-sgj Doc 104 Filed 02/18/21                 Entered 02/18/21 14:50:10             Page 2 of 2




chapter 11 case (the “Debtor”) and the plaintiff in the above-captioned adversary proceeding (the

“Adversary Proceeding”), the Court finds that good cause exists to grant the Motion, as set forth

herein. Accordingly, it is HEREBY ORDERED THAT:

         1.      The Motion is GRANTED as set forth herein.

         2.      The Hearing is hereby continued from February 19, 2021 at 10:00 a.m. (Central

Time) to February 23, 2021 at 9:30 a.m. (Central Time).

         3.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.

                                        # # # END OF ORDER # # #




2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.

                                                         2
